Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 14 July 2022 with acknowledgement of an original application filed on 12 June 2020.

1.	Claims 1-8, 10, and 17-26 are pending; claims 1, 8 and 19 are independent claims.  

Title
2.	The amendment to the Specification (Title) filed 07/14/2022 has been reviewed and accepted.  

Response to Arguments

3.	Applicant’s arguments filed 14 July 2022 have been fully considered and they are persuasive.
4.	Applicant’s arguments are sufficient to overcome the 35 USC 101 rejections of claims 8-14 and 17-18, rejections set forth in previous office action.  Therefore, the rejections are withdrawn.  


Allowable Subject Matter
Claims 1-8, 10, and 17-26 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
Chauhan et al. discloses network bridging enables applications to be moved in the cloud machine and allows to operates as if the applications are still part of the enterprise LAN.  Chauhan et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

“wherein the first cloud computing environment has a first security level and the second cloud computing environment has a second security level, the first cloud computing environment comprising an innovation platform having a private domain name system split between a customer subnet and a private subnet, wherein the customer subnet is limited to communications with only the private subnet, the customer subnet executing an application thereon, wherein the application is targeted for use on the second cloud computing environment, the method comprises:
… emulating, by the endpoint server of the private subnet, functionality of the second cloud computing environment in the first cloud computing environment, the emulating comprising:
upon identifying, by the endpoint server of the private subnet, the second endpoint request, blocking the second endpoint request and logging the second endpoint request as a second error, and 
upon identifying, by the endpoint server of the private subnet, the first endpoint request, redirecting the first endpoint request to a first endpoint equivalent associated with the first cloud computing environment and logging the first endpoint request; and 
generating, by a management console of the private subnet, a user interface comprising the first error” as recited in claim 1 and 

“a plurality of computing devices hosting a first cloud computing environment associated with a first set of security protocols of a first security level, wherein the first cloud computing environment comprises a private domain name system configured to mimic a second cloud computing environment associated with a second set of security protocols of a second security level, the second set of security protocols blocking requests to websites and services otherwise available on the first cloud computing environment, the private domain name system comprising a customer subnet and a restricted subnet, wherein the customer subnet is limited to communications with only the restricted subnet, the customer subnet executing an application thereon, wherein the application is targeted for use on the second cloud computing environment, the plurality of computing devices configured to perform operations comprising: 
… emulating, by the endpoint server of the restricted subnet, functionality of the second cloud computing environment in the first cloud computing environment, the emulating comprising: 
upon identifying, by the endpoint server of the restricted subnet, the second endpoint request, blocking the second endpoint request and logging the second endpoint request as a second error, and 
upon identifying, by the endpoint server of the restricted subnet, the first endpoint request, redirecting the first endpoint request to a first endpoint equivalent associated with the first cloud computing environment and logging the first endpoint request; and generating, by a management console of the restricted subnet, a user interface comprising the first error” as recited in claim 8 and 

“generating a first cloud computing environment configured to emulate a second cloud computing environment, wherein the first cloud computing environment has a first security level and the second cloud computing environment has a second security level, the first cloud computing environment having a private domain name system comprising a customer subnet and a private subnet, wherein the customer subnet executes a client application that is targeted for use on the second cloud computing environment;
… emulating, by the proxy server of the private subnet, functionality of the second cloud computing environment in the first cloud computing environment, the emulating comprising:
upon identifying, by the proxy server of the private subnet, that the at least one hypertext transfer protocol request is to the website available on the public internet,
blocking the at least one hypertext transfer protocol request and logging the at least one
hypertext transfer protocol request as a first error; and
generating, by a management console of the private subnet, a user interface comprising the first error” as recited in claim 19.


Therefore, independent claims 1, 8 and 19 are allowable over the prior arts of record.
Consequently claims 2-7, 10, 17-18, 10-26 are directly or indirectly dependent upon claims 1, 8, and 19 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433



/ELLEN TRAN/Primary Examiner, Art Unit 2433